Dismissed and Memorandum Opinion filed February 9, 2012.




                                         In The

                         Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-01077-CR
                                 NO. 14-11-01078-CR
                                   ____________

                        ROLAND JAMES DIXON, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 182nd District Court
                               Harris County, Texas
                     Trial Court Cause Nos. 1316013 & 1321007


                         MEMORANDUM OPINION

      Appellant entered a guilty plea to the offenses of burglary of a building with intent
to commit theft and theft. In both cases, in accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant on December 7, 2011, to
confinement for two (2) years in the Institutional Division of the Texas Department of
Criminal Justice. The trial court ordered that the sentences were to run concurrently.
Appellant filed a notice of appeal in both cases. We dismiss the appeals.
       In each of the cases, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included
in the record on appeal in each case. See Tex. R. App. P. 25.2(d). In each case, the record
supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex.
Crim. App. 2005).

       Accordingly, we dismiss both appeals.


                                       PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish - TEX. R. APP. P. 47.2(b)




                                               2